Citation Nr: 0836191	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
right knee injury.

2.  Entitlement to service connection for stomach disorder.

3.  Entitlement to service connection for vision disorder, 
claimed as residuals of an eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2003 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
residuals of a right knee injury and assigned a 
noncompensable rating, effective May 13, 2003; denied service 
connection for a stomach disorder; and denied service 
connection for a vision disorder, claimed as residuals of an 
eye injury.

The issue of entitlement to service connection for a stomach 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right knee 
injury, postoperative, are manifested by pain; aggravated by 
excessive activity, and cold, wet weather; flexion limited to 
120 degrees; antalgic gait; inability to squat; and 
subjective complaints of occasional buckling and giving out; 
but with no objective evidence of ankylosis; effusion; 
swelling; subluxation; lateral instability; or impairment of 
tibia and fibula.

2.  The medical evidence of record does not demonstrate a 
current vision disorder that is etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 10 percent, 
but no more, for service-connected residuals of right knee 
injury have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 
(2007).

2.  A vision disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

a.)	Duty to Notify

Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  The 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, a May 2003 letter advised the veteran of the 
types of evidence and information necessary to substantiate 
his claim of service connection for residuals of a right knee 
injury, a stomach disorder, and a vision disorder, claimed as 
residuals of an eye injury, and the relative duties upon 
himself and VA in developing his claim.  

The Board recognizes that the veteran was not provided a 
specific notice letter advising him as to the disability 
rating and effective date elements of his claims.  See 
Dingless, supra.  In addition, the Board has also considered 
the recent holding of the Court that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder, or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore 
any defect as to notice is nonprejudicial.   See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

In addition, the Board notes that notification of the 
specific rating criteria was provided in the December 2005 
Statement of the Case (SOC), and the veteran was advised of 
the basis of the RO's denial of a higher disability rating.  
During VA examination, he was questioned as to the impact of 
his disability on his employment and daily living.  In 
addition, his representative showed actual knowledge of the 
regulations applicable to rating his disability.  Thus, the 
Board finds that any content-related notice errors did not 
affect the essential fairness of the adjudication of the 
initial rating claim decided herein, and that the veteran and 
those acting on his behalf have had a meaningful opportunity 
to participate in the development of his claim.  Thus, the 
Board finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, private physician 
treatment records, and reports of three VA examinations, 
dated August 2003 and July 2005, respectively.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim, as well as those of his representative. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must also assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities. 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
this case, concerning the veteran's claim for a compensable 
rating for residuals of a knee injury, because he timely 
appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection, VA must consider whether 
the veteran is entitled to "staged" ratings to compensate 
him for any periods since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

1.)  Entitlement to a compensable evaluation for residuals of 
right knee injury.

The veteran has been assigned a noncompensable evaluation for 
his service-connected residuals of a right knee injury, 
effective May 13, 2003.  Although the veteran's right knee 
disability is rated under Diagnostic Code 5260, as will be 
discussed in greater detail below, the medical evidence of 
record is consistently negative for any impairment of the 
tibia and fibula.  Therefore, the Board has looked to each of 
the Diagnostic Codes applicable to the knee to determine 
whether compensable ratings are warranted for the veteran's 
right knee disability.

At the veteran's first VA joints examination, in August 2003, 
the veteran informed the VA examiner that he had injured his 
right knee in service when he was pushed and forced to jump 
off a tank.  (See service treatment record June 1984.)  He 
was treated and his leg was put into a cast.  Id.  No 
diagnostic tests were run.  Id.  The veteran also told the 
examiner that he had undergone right knee arthroscopic 
surgery in 1991 to repair a torn meniscus, however, according 
to the medical records, the surgery actually took place in 
April 1996.  (See St. Joseph Health Center operative report, 
April 1996.)  The records also indicate that the veteran 
participated in at least several months of physical therapy 
for his knee.  (See Carondelet Orthopaedic Surgeons, April 
1996 to July 1996.)

Upon examination, it was found that the veteran's 
symptomatology was still moderate as far as mild crepitus 
with flexion.  (See VA joints examination, August 2003.)  
Upon physical examination, the VA examiner noted no swelling, 
and limited range of motion with flexion to 120 degrees.  Id.  
The diagnosis was medial collateral ligament and meniscus on 
the right side which were surgically repaired, with a history 
of having had injury to the knee while in the service in 
1983.  Id.  X-rays taken at that time revealed the right knee 
to be normal.

After being granted service connection with a noncompensable 
evaluation for the residuals of a right knee injury, the 
veteran requested a higher initial rating.  He then underwent 
a second VA joints examination in July 2005.  The VA examiner 
first noted that the veteran said that he wore a brace on the 
right knee about 25 percent of the time.  (See VA joints 
examination, July 2005.)  The veteran told the examiner that 
he experienced pain in the right knee about 75 percent of the 
time, localized to the anterior aspect of the knee, and 
aggravated by excessive activity, and cold, wet weather.  Id.  
He also said that his knee occasionally buckles and gives 
out.  Id.  Upon physical examination, the examiner found that 
the veteran was able to walk on his tip toes and heels, but 
had pain in the right knee while doing so.  Id.  He also had 
an antalgic gait.  Id.  He was unable to squat or duck-walk 
because of knee pain.  Id.  Examination of the right knee 
showed flexion to 140 degrees, and extension to 0 degrees.  
Id.  There was no effusion or tenderness, and the ligaments 
were stable.  Id.  An x-ray of the right knee taken during 
the last VA joints examination was interpreted as normal.  
Id.  The diagnosis was "[p]robable early traumatic arthritis 
of the right knee."  Id.  The examiner opined that the 
veteran's right knee condition had worsened since the last VA 
examination.  Id.

Traumatic arthritis, is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  Degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is warranted for flexion limited to 45 
degrees, a 20 percent rating is warranted for flexion limited 
to 30 degrees, and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is 
warranted for extension limited to 30 degrees, and a 50 
percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.

Despite the finding of probable arthritis in the report of 
his most recent VA examination, the record reflects that x-
rays have been negative for any evidence of arthritis.  
Absent x-ray evidence confirming such a diagnosis, a 
compensable disability rating under Diagnostic Code 5010 is 
not warranted.  Furthermore, although the VA examiner noted 
in June 2005 that the veteran's right knee disability had 
worsened since the last examination, physical examination 
actually showed improvement in range of motion from the last 
VA examination.  In August 2003, he was found to have flexion 
limited to 120 degrees with no limitation of extension, and, 
in June 2005, he had full range of motion from 140 to 0 
degrees.  In any event, the range of motion shown on either 
examination does not support the assignment of compensable 
evaluations under either Diagnostic Code 5260 or 5261.

The Board recognizes that the veteran's right knee disability 
has been shown to be manifested by current complaints of 
right knee pain, aggravated by excessive activity, and cold, 
wet weather, antalgic gait favoring right knee, and an 
inability to squat.  During the initial VA examination, his 
overall residuals were described as moderate in severity, and 
during the subsequent examination, it was found that his 
symptoms had worsened.  Therefore, the Board finds that an 
increased evaluation of 10 percent is warranted under 
Diagnostic Code 5259.  The Board notes that this code 
provides for a maximum 10 percent rating for symptomatic 
manifestations following removal of semilunar cartilage.

The Board has considered alternative avenues through which 
the veteran might obtain an increase disability rating.  
Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral 
instability; however, thee is no evidence in the record that 
indicates any subluxation or instability of the veteran's 
right knee.  (See VA examination report July 2005.)  Although 
the veteran has complained that his right knee occasionally 
buckles or gives out, neither VA examination revealed 
findings of subluxation or instability, and, in fact, 
objective examination in July 2005 specifically confirmed 
that the right knee was stable.  Therefore, Diagnostic Code 
5257 is inapplicable.

The Board has also considered Diagnostic Code 5258, which 
provides that dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  However, although the veteran has been rated for 
the residuals of removal of semilunar cartilage, the 
objective evidence does not show findings of dislocation or 
effusion so as to warrant a 20 percent rating under this 
code.

Remaining diagnostic codes relating to knee disabilities 
include Diagnostic Code 5256 (ankylosis of the knee), 
Diagnostic Code 5262 (impairment of the tibia and fibula), 
and Diagnostic Code 5263 (for genu recurvatum).  However, as 
there is no evidence of record that shows that the veteran 
has ankylosis of the knee, impairment of the tibia and 
fibula, or acquired, traumatic genu recurvatum, these 
diagnostic codes are also inapplicable.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding in 
Deluca v. Brown, 8 Vet. App. 202 (1995), the Board has 
considered the veteran's testimony that he frequently wears a 
knee brace, his right knee is aggravated by cold, wet 
weather, and that his knee will buckle and give out on 
occasion, as well as the July 2005 VA examiner's findings 
that he cannot squat or duck-walk due to pain, and has pain 
when walking on his heels and toes.  In this case, the 10 
percent rating assigned under the criteria of Diagnostic Code 
5259 contemplates various symptomatic residuals of removal of 
semilunar cartilage, and symptoms such as painful motion have 
already been contemplated by that rating.

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(2007).  There is no 
evidence that the veteran requires frequent or lengthy 
periods of hospitalization for his disability, and the 
veteran has specifically stated that his disorder has not 
caused him to lose time from work.  (See VA examination, July 
2005.)  Additionally, the medical evidence of record 
otherwise contains no evidence of any objective findings of 
exceptional limitation otherwise beyond that contemplated by 
the schedule of ratings.  As such, referral for 
extraschedular consideration is not warranted.

The Board concludes that the evidence supports an initial 
increased rating of 10 percent, but no more for residuals of 
a right knee injury.  Furthermore, the Board also concludes 
that this increased rating is warranted for the entire period 
under consideration in this appeal.  See Fenderson, 12 Vet. 
App. 119 (1999). 




2.)  Entitlement to service connection for vision disorder, 
claimed as residuals of an eye injury.

The veteran contends that he has a current vision disorder as 
the result of sustaining an eye injury during service.  (See 
Appeal to Board (VA Form 9), February 2006.) Specifically, he 
claims that while on active duty, an instructor accidently 
sprayed hydraulic fluid into his eyes and he now feels his 
eyes are "damaged and are getting worse everyday."  Id.  

A review of the veteran's service treatment records indicates 
that the veteran sought treatment for an eye condition in May 
1982 at the Troop Medical Clinic after getting hydraulic 
fluid in his eyes.  (See service treatment record, May 1982.)  
Upon examination, his eyes were found to be irritated; vision 
in his left eye was measured at 20/25, and in the right eye, 
20/25.  Id.  His eyes were flushed with sterile water, and he 
was told to wear sunglasses for 24 hours and return to duty.  
Id.  The veteran returned the following day complaining of 
burning eyes and photophobia.  Id.  He was prescribed 
"HypoTears," and told to wear sunglasses, both as needed.  
Id.  He was also told to return for follow-up treatment as 
needed.  Id.  

The Veteran's service separation examination in November 1984 
revealed distance vision in the right eye at 20/25, and 
distance vision in the left eye at 20/30.  (See "Report of 
Medical Examination," November 1984.)  Near vision in the 
right eye was 20/20, and near vision in the left eye was 
20/25.  Id.  He also passed the color vision test.  Id.  On 
the "Report of Medical History," the veteran indicated that 
he had vision in both eyes, and did not report any vision 
problems.  (See "Report of Medical History," January 1985.)

Following service, there is no record of any complaints or 
treatment for an eye disorder until the veteran's claim for 
VA benefits in May 2003.  During the VA eye examination in 
August 2003, the VA examiner found that the veteran had 
complained of photophobia in service after accidentally 
getting hydraulic fluid in his eyes in May 1982.  (See VA eye 
examination, August 2003.)  He also noted that the veteran 
did not wear glasses.  Id.  Upon examination, the examiner 
found that the veteran's uncorrected near visual acuity was 
20/60 in the right eye, and 20/60 in the left eye.  Id.  
Corrected near visual was 20/20 in the right eye, and 20/20 
in the left eye.  Id.  The veteran's uncorrected far visual 
acuity was 20/30 in the right eye, and 20/50 in the left eye.  
Id.  Corrected far visual acuity was 20/20 in the right eye, 
and 20/20 in the left eye.  Id.  The examiner also noted that 
the veteran had neither diplopia (double vision), nor a 
visual field deficit.  Id.  Finally, he found that the 
veteran did not have any disease or damage to either of his 
retinas, corneas, irises, or other parts of the eye.  Id.  

The examiner concluded that 1) the veteran needed glasses to 
correct a refractive error, 2) had inspissated (dry) tear 
glands and was in need of daily eyelid scrubs, and 3) had 
photophobia secondary to refractive error and inspissated 
tear glands.  Id.  He found that the veteran had normal 
vision and added that the veteran "most likely [had] no 
complaints secondary to fluid in eyes in 1982."  Id.  

The Board notes that refractive errors of the eyes are 
congenital or developmental defects and not disease or injury 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractory errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990) (service connection may not be granted for defects 
of congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

Having reviewed the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a vision disorder, claimed as 
residuals of an eye injury.  As noted, the veteran did 
sustain injury to his eyes in service; however, that a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

As noted, the examiner acknowledged that the veteran needed 
glasses, but found that this was due to refractive error, 
which is not a disability for the purposes of VA 
compensation.  The examiner also found evidence of 
photophobia secondary to the refractive error, and 
inspissated tear glands requiring the need of daily eyelid 
scrubs, but the examiner specifically found that these 
problems were not secondary to getting fluid in his eye while 
on active duty.  

The Board has considered the veteran's lay contentions, and 
acknowledges that he is competent to report the onset and 
duration of symptoms such as pain and photophobia in his 
eyes.  In this case, however, a competent VA examiner 
considered the veteran's lay report, but nevertheless 
concluded that the veteran's current eye complaints are less 
likely than not related to his in-service injury.  The Board 
finds that this opinion is the most probative evidence of 
record as to the relationship between his current disability 
and service, and ultimately outweighs the veteran's lay 
reports of continuity of symptomatology since service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not applicable.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial evaluation of 10 percent for 
residuals of a right knee injury is granted.

Entitlement to service connection for vision disorder, 
claimed as residuals of an eye injury, is denied



REMAND

The veteran claims that he has a current stomach disorder 
that began in service.  Specifically, he contends that he was 
misdiagnosed during service as having a peptic ulcer, when he 
actually had Helicobacter pylori.  (See Appeal to Board (VA 
Form 9), February 2006.)  He further claims that although the 
primary disorder "cleared up" after he received proper 
treatment, he continues to suffer from a very weak and 
irritated stomach, and easily becomes "sick to [his] 
stomach."  Id.

The Court has held that VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

In that regard, the Board notes that it is unclear whether 
the VA examiner, during the August 2003 VA stomach 
examination, had access to the veteran's entire claims 
folder, including his service medical records and post-
service records.  In addition, the Board notes that the 
medical findings of facts of the VA examiner are inconsistent 
with other medical evidence of record.  For example, the VA 
examiner said that the veteran was positive for the 
Helicobacter pylori bacteria, where a report of a private 
examiner found that he was not.  (See VA stomach examination 
report, August 2003; St. Joseph Health Center procedure 
report, March 1998.)  The VA examiner also stated that the 
veteran was asymptomatic for any stomach problems, despite 
the many statements the veteran has submitted indicating that 
he continues to suffer from nausea and other symptoms of a 
stomach disorder.  (See VA stomach examination report, August 
2003; See Appeal to Board (VA Form 9), February 2006.)  
Moreover, at the time of the examination, the VA examiner did 
not appear to physically examine the veteran, nor did he 
order any diagnostic tests.

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  Given the inconsistencies in 
the VA examination, the Board finds that another VA 
examination is necessary to obtain a clearer medical opinion 
as to whether the veteran currently has a stomach order, and 
if so, is it related to service.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination, including a 
complete physical examination with 
diagnostic tests, to determine whether the 
veteran has a current stomach disorder, 
and if so, whether it was service-
connected.  The examiner should also 
thoroughly review the entire claims file, 
including the service medical records, to 
determine that if there is a current 
stomach disorder, whether it has been a 
chronic or continuous problem since 
service, or is it an acute problem with 
temporary flare-ups.  Any tests deemed 
necessary should be conducted, and the 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
asked to indicate whether it is at least 
as likely as not (i.e., whether there is 
at least a 50 percent probability) that 
such disorder is related to service.  Any 
and all opinions must be accompanied by a 
complete rationale.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if necessary, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


